DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on -08/03/2022- is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment/Argument
Applicant’s amendment and argument are considered by the examiner. Applicant has amended the independent claim 1 by adding/amending the limitations that recite:
	inspecting an engine during a first period of time to identify damage by inserting an inspection device with a sensor inside the engine, the engine being associated with an aircraft, the aircraft being in a non-operational state during the first period of time and 
	inspecting the received three-dimensional data during the second period of time to measure damage by measuring a parameter of a feature of the component, the aircraft being in a operational state during the second period of time.
Examiner views the amendment of the claim limitation to identify damage by inserting an inspection device with a sensor inside the engine, the engine being associated with an aircraft changes the scope of the claim, the previous independent claim 1 was directed towards inspecting an engine, the engine was inspected with three-dimensional (3D) data which did not specify how the data for inspection was achieved. Now, the claim recites the inspection of the engine is performed by placing the sensor inside the engine of an aircraft while the aircraft is not operating. Applicant also added another limitation where the inspecting received 3D data to measure fault of the component while the aircraft is in operational condition.
	Applicant argues that the amendment overcomes the 35 U.S.C 101 rejection made in Non-final office action stating the above cited limitations provide the abstract ideas recited in the claim into practical application. Applicant further argues, when analyzing the claim as a whole also provides improvement to the technical field.
	Upon consideration and search of the applicant’s argument, search revealed prior arts that teach the applicant’s amended limitations. Accordingly, examiner determined the inspecting an engine during a first period of time to identify damage by inserting an inspection device with a sensor inside the engine, the engine being associated with an aircraft, the aircraft being in a non-operational state during the first period of time (Nirmalan, US 20170234772 A1, para  [0011] The various aspects described herein relate to an optical imaging system such as a borescope assembly and method for inspecting internal components of a turbine engine while the turbine engine is being operated. Installing optics to monitor and image hot gas path components such as airfoils and combustors, in an operating gas turbine is not a relatively easy or straight-forward task. Presently, rigid optics transmit light with higher imaging fidelity than fiber optics and thus rigid optics can be located inside a gas turbine to relay images to a convenient location where an imaging device such as an infrared (IR) camera can be placed. However, to image its interior with a fixed optics probe, an engine has to be shut down) and 
	inspecting the received three-dimensional data during the second period of time to measure damage by measuring a parameter of a feature of the component, the aircraft being in an operational state during the second period of time (Finn, US 20190338666 A1, para [0021] In another and alternative embodiment, the imaging is conducted during gas turbine engine operational conditions selected from the group consisting of coasting, spool-up, and spool-down, including at least one complete revolution. Para [0030] Damage detection system 10 may be configured to perform 3D imaging of a component 20. Component 20 may include a component on an aircraft, such as an engine component, such as a fan blade or an airfoil (e.g., a vane)). to be routine, conventional and well known in the field of art as evidenced by the cited prior arts. Courts have also indicated that gathering and analyzing information using conventional techniques and displaying the result, may not be sufficient to show an improvement to technology. Refer to TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48. 
Furthermore, if the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at high level of generality, then this consideration does not favor eligibility. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010) provides an example of additional elements that were not an inventive concept because they were merely well-understood, routine, conventional activity previously known to the industry, which were not by themselves sufficient to transform a judicial exception into a patent eligible invention. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 79-80, 101 USPQ2d 1969 (2012) (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 199 (1978) (the additional elements were "well known" and, thus, did not amount to a patentable application of the mathematical formula)). Refer to MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019].
Applicants argument on Geoffroy “medical imaging processing” being unrelated field that is being applied as a prior art for the engine, turbine (for example in aircrafts) is moot. Endoscopic systems are widely used in the medical field, to monitor internal organs of the patients. Technical fields like aviation and power systems have also realized the benefits of using endoscopes in monitoring the internal components of engine, turbine, generations. As evidenced by Endoscopes Inspect Aircraft Engines While on the Wing Written by Dave Wilson 10 April 2017, profoundly incorporates the employment of endoscopic systems in the aviation industry. The article states, “According to Patrick Eckert, the Visual Inspection Product Manager at SCHÖLLY FIBEROPTIC, the advantages of employing endoscopic systems in the aviation industry are no less important. The use of such systems enables aero engines to be inspected for defects while the engine is on the wing of the aircraft. This avoids any unnecessary removal or disassembly of the engine itself and minimizes the time that aircraft remain out of service”. For further more details refer to provided Journal.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-12, 14 and 15 are rejected under 35 U.S.C 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, natural phenomenon, or an abstract idea) without significantly more.
Specifically, claim 1 recites:
A method comprising:
inspecting an engine during a first period of time to identify damage by inserting an inspection device with a sensor inside the engine, the engine being associated with an aircraft, the aircraft being in a non-operational state during the first period of time;
generating three-dimensional data of a component of the engine with the inspection device, the three-dimensional data being generated during the first period of time; 
determining, during the first period of time, that the identified damage does not exceed a threshold; 
providing instructions to release the aircraft for operation in a second period of time, subsequent to the first period of time, given that the identified damage does not exceed the threshold; and 
inspecting the received three-dimensional data during the second period of time to measure damage by measuring a parameter of a feature of the component, the aircraft being in a operational state during the second period of time. 
The claim limitations in the abstract idea have been highlighted in bold above. 
Under the step 1 of the eligibility analysis, it is determined whether the claims are drawn to a statutory category by considering whether the claimed subject matter fall within the four statutory categories of patentable subject matter identified by 35 U.S.C 101: process, machine, manufacture, or composition of matter. The above claim is considered to be in the statutory category of (process).
Under the step 2A, prong one, it is considered whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into groupings of subject matter when recited as such in a claim limitation, that cover mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental process – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
For example, a step of 
determining, during the first period of time, that the identified damage does not exceed a threshold and 
inspecting the received three-dimensional data during the second period of time to measure damage by measuring a parameter of a feature of the component, the aircraft being in a operational state during the second period of time” is treated by the Examiner as belonging to mental process or mathematical relationship. These mental steps represent that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind.
Next, under the step 2A, prong two, it is considered whether the claim that recites a judicial exception is integrated into a practical application.
In this step, it is evaluated whether the claim recites meaningful additional elements that integrate the exception into a practical application of that exception.
In claim 1, the additional element in the preamble of “A method comprising” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. The additional elements/steps “inspecting an engine during a first period of time…”, “generating three-dimensional…” generality which seem to merely be gathering data and “providing instructions…” not really performing any kind of measurement to provide any meaningful additional element. Also, it represents an extra-solution activity to the judicial exception. All uses of judicial exception require it.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the step 2B.
However, as evidenced by the prior art of record, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (step 2B analysis).
For example, “a step inspecting an engine during a first period of time to identify damage by inserting an inspection device with a sensor inside the engine…,” is discussed in Nirmalan, US 20170234772A1.
Also, “inspecting the received three-dimensional data to measure damage by measuring a parameter of a feature of the component, the aircraft being in a operational state” is discussed in Finn, US 20190338666 A1.
Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.
The independent claim, therefore, is not patent eligible.
With regards to the dependent claims, the claims 2-12, 14 and 15 comprise the analogous subject matter and also comprise additional features/steps which are the part of an expanded abstract idea of the independent claim 1 (additionally comprising mathematical relationship/mental process steps) and, therefore, the dependent claims are not eligible without additional elements that reflect a practical application and qualified for significantly more for substantially similar reason as discussed with regards to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Care (US20140236450A1) in view of Finn, (US20190338666A1) and Nirmalan (US 20170234772A1).
Regarding claim 1, Care teaches A method comprising:
determining, during the first period of time, that the identified damage does not exceed a threshold (Para [0046] The engine health monitoring system 72 will operate as normal, and if engine parameters go out of bounds (as identified damage exceeds a threshold) the engine control system 74 may indicate to the pilot 76 to shut down the engine 10, or to reduce or limit the thrust demanded.); 
providing instructions to release the aircraft for operation in a second period of time, subsequent to the first period of time, given that the identified damage does not exceed the threshold (Para [0048] If the impact is less severe the flight may continue, with the overhaul base assessing any remedial action to be taken by the ground crew at the destination airport when the plane lands, such as performing an engine wash cycle, dressing blade edges or adjusting the disc balance); 
However Care does not clearly teach inspecting an engine during a first period of time to identify damage by inserting an inspection device with a sensor inside the engine, the engine being associated with an aircraft, the aircraft being in a non-operational state during the first period of time;
generating three-dimensional data of a component of the engine with the inspection device, the three-dimensional data being generated during the first period of time
inspecting the received three-dimensional data during the second period of time to measure damage by measuring a parameter of a feature of the component, the aircraft being in a operational state during the second period of time. 
Nirmalan teaches inspecting an engine during a first period of time to identify damage by inserting an inspection device with a sensor inside the engine, the engine being associated with an aircraft, the aircraft being in a non-operational state during the first period of time (para  [0011] The various aspects described herein relate to an optical imaging system such as a borescope assembly and method for inspecting internal components of a turbine engine while the turbine engine is being operated. Installing optics to monitor and image hot gas path components such as airfoils and combustors, in an operating gas turbine is not a relatively easy or straight-forward task. Presently, rigid optics transmit light with higher imaging fidelity than fiber optics and thus rigid optics can be located inside a gas turbine to relay images to a convenient location where an imaging device such as an infrared (IR) camera can be placed. However, to image its interior with a fixed optics probe, an engine has to be shut down).
Finn teaches generating three-dimensional data of a component of the engine with the inspection device, the three-dimensional data being generated during the first period of time (para [0030] Damage detection system 10 may be configured to perform 3D imaging of a component 20. Component 20 may include a component on an aircraft, such as an engine component, such as a fan blade or an airfoil (e.g., a vane). Component 20 may be scanned or sensed by one or more sensors 12 to obtain data 14 about the component 20.)
inspecting the received three-dimensional data during the second period of time to measure damage by measuring a parameter of a feature of the component, the aircraft being in a operational state during the second period of time (para [0021] In another and alternative embodiment, the imaging is conducted during gas turbine engine operational conditions selected from the group consisting of coasting, spool-up, and spool-down, including at least one complete revolution. Para [0030] Damage detection system 10 may be configured to perform 3D imaging of a component 20. Component 20 may include a component on an aircraft, such as an engine component, such as a fan blade or an airfoil (e.g., a vane)))
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Nirmalan (directed to inserting sensor into engine) and Finn (directed to 3D aircarft inspection of engine) into Care (directed to air engine inspection) for the purpose of obtaining better process of engine inspection by specifying a step of using a three-dimensional data during the engine inspection and accurately measure damages to the component.

	Regarding claim 2, the combination of Care, Nirmalan and Finn teach A method as claimed in claim 1, Finn teaches wherein inspecting the received three- dimensional data comprises: 
	identifying the feature of the component using the three-dimensional data (para [0044] A model derived from a 3D point cloud may include a modified 3D point cloud which has been processed to connect various points in the 3D point cloud in order to approximate or functionally estimate the topological surface of the component).
	determining coordinates of the feature in the three-dimensional data ( para [0044] A 3D point cloud or occupancy grid may include a plurality of points or coordinates in a coordinate system having three dimensions, such as an xyz coordinate system or polar coordinate system.); and 
	measuring the parameter of the feature of the component using the determined coordinates of the feature in the three-dimensional data (para [0044] A depth map may be created by assuming a particular viewpoint of a 3D point cloud in the coordinate system of the 3D point cloud.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Finn (directed to 3D aircarft inspection of engine) into Care (directed to air engine inspection) for the purpose of obtaining better process of engine inspection by specifying a step of using a three-dimensional data during the engine inspection and accurately measure damages to the component.
Regarding claim 10, the combination of Care, Nirmalan and Finn teach A method as claimed in claim 1, Finn teaches wherein inspecting the received three- dimensional data during the second period of time is performed by a computer (para [0030] Damage detection system 10 may be configured to perform 3D imaging of a component 20. Component 20 may include a component on an aircraft, such as an engine component, such as a fan blade or an airfoil (e.g., a vane). Component 20 may be scanned or sensed by one or more sensors 12 to obtain data 14 about the component 20. para [0039] Data 14 from sensor(s) 12 may be transmitted to one or more processors 16 (e.g., computer systems having a central processing unit and memory) for recording, processing and storing the data received from sensors 12).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Finn (directed to 3D aircarft inspection of engine) into Care (directed to air engine inspection) for the purpose of obtaining better process of engine inspection by specifying a step of using a three-dimensional data during the engine inspection and accurately measure damages to the component.
Regarding claim 11, the , the combination of Care, Nirmalan and Finn teach A method as claimed in claim 1, Finn teaches wherein inspecting the received three- dimensional data during the second period of time is performed automatically by the computer in response to receiving the three-dimensional data (para [0030] Damage detection system 10 may be configured to perform 3D imaging of a component 20. Component 20 may include a component on an aircraft, such as an engine component, such as a fan blade or an airfoil (e.g., a vane). Component 20 may be scanned or sensed by one or more sensors 12 to obtain data 14 about the component 20. para [0039] Data 14 from sensor(s) 12 may be transmitted to one or more processors 16 (e.g., computer systems having a central processing unit and memory) for recording, processing and storing the data received from sensors 12).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Finn (directed to 3D aircarft inspection of engine) into Care (directed to air engine inspection) for the purpose of obtaining better process of engine inspection by specifying a step of using a three-dimensional data during the engine inspection and accurately measure damages to the component.
Regarding claim 12, the combination of Care, Nirmalan and Finn teach A method as claimed in claim 1, wherein inspecting the received three- dimensional data is performed during a predetermined period of time from release of the aircraft for operation (Care, Para [0047] As it can take some time for an aircraft to either dump fuel or burn it up before landing, the parts may be prepared 90 and ready before the aircraft has landed. Parts can be changed whilst passengers are being deplaned and waiting whilst the aircraft is refueled. This minimizes the disruption caused by the damage and the associated remedial actions. Finn, para [0021] In another and alternative embodiment, the imaging is conducted during gas turbine engine operational conditions selected from the group consisting of coasting, spool-up, and spool-down, including at least one complete revolution. Para [0030] Damage detection system 10 may be configured to perform 3D imaging of a component 20. Component 20 may include a component on an aircraft, such as an engine component, such as a fan blade or an airfoil (e.g., a vane))).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Nirmalan (directed to inserting sensor into engine) and Finn (directed to 3D aircarft inspection of engine) into Care (directed to air engine inspection) for the purpose of obtaining better process of engine inspection by specifying a step of using a three-dimensional data during the engine inspection and accurately measure damages to the component of an aircraft.

Claims 3, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Care (US20140236450A1), Finn (US20190338666A1) and Nirmalan (US 20170234772A1) in view of Motohashi (US20150285619A1) and DeAscanis (US20150300920A1).
	Regarding claim 3, the combination of Care, Nirmalan and Finn A method as claimed in claim 1,
Finn teaches measuring a parameter of the feature of the component using the determined coordinates of the feature in the three-dimensional data ((para [0044] A depth map may be created by assuming a particular viewpoint of a 3D point cloud in the coordinate system of the 3D point cloud).
	 however the combination of Care Nirmalan and Finn do not explicitly teach further comprising:
	25receiving data comprising two-dimensional data of the component of the engine, the two-dimensional data being generated during the first period of time; and wherein inspecting the received three-dimensional data comprises: 
	identifying the feature of the component using the two-dimensional data
	determining coordinates of the feature in the two-dimensional data
	determining coordinates of the feature in the three-dimensional data using: the determined coordinates of the feature in the two-dimensional data; and a pre-determined transformation between coordinates in two-dimensional data and coordinates in three-dimensional data; and 
	31/33measuring the parameter of the feature of the component using the determined coordinates of the feature in the three-dimensional data
DeAscanis teaches identifying a feature of the component using the two-dimensional data (Claim 2. The method of claim 1, comprising identifying component surface features, including perforations in surfaces, surface coating spallation, surface coating delamination, or gaps between opposed surfaces, including tip gap, with the two-dimensional sizing data); determining coordinates of the feature in the two-dimensional data (Claim 3. The method of claim 1, further comprising converting the captured image data into a two-dimensional height/width (as coordinates) relative sizing, surface profile map); 
Motohashi teaches  30determining coordinates of the feature in the three-dimensional data using: the determined coordinates of the feature in the two-dimensional data; and a pre-determined transformation between coordinates in two-dimensional data and coordinates in three-dimensional data (Para [0055] Upon starting the three-dimensional shape measurement, the interference optical head 152 is moved by a predetermined amount in the optical axis direction (i.e. the Z-axis direction) (S100) and an interference image is imaged, which shows a two-dimensional distribution of the interference light intensities over a measurement surface (S110)); and 31/33 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated DeAscanis (directed to identifying features and 2-D coordinates of 2D data related to a component), Motohashi (directed to predetermined transformation between 2D data and 3D data) and  Finn (directed to measuring parameter using 3D coordinates of the 3D data) into the combination of Care, Nirmalan and Finn (directed to engine inspection) for the purpose of obtaining better process of engine inspection by specifying a step of using a three-dimensional data to identify a component during the engine inspection and accurately measure parameter of the component using transformation between two-dimensional and  three-dimensional data as explained by DeAscanis, Motohashi and Finn above.

Regarding claim 4, the combination of Care, Nirmalan, Finn, Motohashi and DeAscanis teach A method as claimed in claim 3, Motohashi teaches wherein prior to identifying the feature of the 5component using the two-dimensional data, the method further comprises: determining coordinates in the three-dimensional data of a first volume bounding the coordinates of the feature; determining coordinates of a first area in the two-dimensional data 10corresponding to the first volume using: the determined coordinates of the first volume in the three-dimensional data; and the predetermined transformation. (Para [0055] Upon starting the three-dimensional shape measurement, the interference optical head 152 is moved by a predetermined amount in the optical axis direction (i.e. the Z-axis direction) (S100) and an interference image is imaged, which shows a two-dimensional distribution of the interference light intensities over a measurement surface (S110)). Based on the information of the three-dimensional shape measurement examiner views the volume and also the area of the component that is under inspection can be determined.
Finn teaches identifying the feature of the component using the three-dimensional data (para [0044] A model derived from a 3D point cloud may include a modified 3D point cloud which has been processed to connect various points in the 3D point cloud in order to approximate or functionally estimate the topological surface of the component).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Motohashi (directed to predetermined transformation between 2D data and 3D data) and Finn (directed to identifying component using 3D data) into the combination of  Care, Nirmalan and Finn (directed to engine inspection) for the purpose of obtaining better process of engine inspection by specifying a step of using a three-dimensional data to identify the feature of a component during the engine inspection.

Regarding claim 9, the combination of Care, Nirmalan, Finn, Motohashi and DeAscanis teach A method as claimed in claim 3, Care teaches, further comprising: controlling a storage to store the 5measured parameter (Para [0047] In the case where the overhaul base 82 or operations centre do the analysis (as controlling the storage), the measured parameters can be sent by satellite or other wireless communication method 84. The overhaul base 84 can then produce a probabilistic result based on historical data, engine type, speed, species of bird ingested (or other identification of FOD), and a range of engine and aircraft parameters. This probabilistic result will then inform the decision whether to land and inspect, as current procedures, or to proceed in the flight, with or without restrictions on engine running).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Care (US20140236450A1), Finn (US20190338666A1), Nirmalan (US 20170234772A1) Motohashi (US20150285619A1) and DeAscanis (US20150300920A1) in view of Geoffroy (US20160275674A1).
Regarding claim 5, the combination of Care, Nirmalan, Finn, Motohashi and DeAscanis teach A method as claimed in claim 4, , the combination of Care, Nirmalan, Finn, Motohashi and DeAscanis do not teach wherein identifying the feature of the component using the two-dimensional data comprises using a subset of the two- 15dimensional data corresponding to the first area.
Geoffroy teaches wherein identifying the feature of the component using the two-dimensional data comprises using a subset of the two- 15dimensional data corresponding to the first area (Para [0061] Selecting a subset of 2D images including the initial image, the final image, and the images extending therebetween, wherein the primary image data consists of the subset of 2D images including the regions of interest (ROIs) (as first area).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Geoffroy (directed to using a subset of 2D data) into the combination of Care, Nirmalan, Finn, Motohashi and DeAscanis (directed to engine inspection) for the purpose of obtaining better process of engine inspection by specifying a step of using a subset of two-dimensional data to identify the area of a component during the engine inspection as explained by Geoffroy.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Care (US20140236450A1), Finn (US20190338666A1), Nirmalan (US 20170234772A1) Motohashi (US20150285619A1) and DeAscanis (US20150300920A1) in view of Suomi (US20130328872A1).
Regarding claim 6, the combination of Care, Nirmalan, Finn, Motohashi and DeAscanis teach A method as claimed in claim 4, however , the combination of Care, Nirmalan, Finn, Motohashi and DeAscanis do not teach wherein determining coordinates in the three-dimensional data of the first volume comprises: identifying the first volume in the three-dimensional data using: the 20identified feature of the component; and a three-dimensional model of the component
Suomi teaches wherein determining coordinates in the three-dimensional data of the first volume comprises: identifying the first volume in the three-dimensional data using: the 20identified feature of the component; and a three-dimensional model of the component (Para [0006] An aspect of the invention provides a virtual object type which is a generic three-dimensional modeling aid by means of which one or more virtual objects, each representing a three-dimensional determined volume within a model, may be created, a virtual object being usable for modeling one or more physical objects representing one or more articles that will or may exist in the real world).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Suomi (directed to identifying the volume and 3D model of a component) into , the combination of Care, Nirmalan, Finn, Motohashi and DeAscanis (directed to engine inspection) for the purpose of obtaining better process of engine inspection by specifying a step of using a three-dimensional data to identify the volume and model of the component as explained by Suomi.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Care (US20140236450A1), Finn (US20190338666A1), Nirmalan (US 20170234772A1) Motohashi (US20150285619A1) and DeAscanis (US20150300920A1)  in view of Tsuji (US20090079563A1) and Geoffroy (US20160275674A1).
Regarding claim 7, the combination of Care, Nirmalan, Finn, Motohashi and DeAscanis teach A method as claimed in claim 4, Motohashi teaches wherein prior to identifying the feature of the component using the three-dimensional data, the method further comprises:
determining coordinates of a second volume in the three-dimensional data corresponding to the second area using: the determined coordinates of the 30second area in the two-dimensional data; and the predetermined transformation (Para [0055] Upon starting the three-dimensional shape measurement, the interference optical head 152 is moved by a predetermined amount in the optical axis direction (i.e. the Z-axis direction) (S100) and an interference image is imaged, which shows a two-dimensional distribution of the interference light intensities over a measurement surface (S110)). Based on the information of the three-dimensional shape measurement examiner views the volume and also the area of the second component that is under inspection can be determined.
	However, the combination of Care, Nirmalan, Finn, Motohashi and DeAscanis do not teach identifying a second area using the two-dimensional data of the component, the second area excluding predetermined components and/or predetermined sub-components of the engine within the two-dimensional data.
	Geoffroy teaches identifying a second area using the two-dimensional data of the component (Para [0061] Selecting a subset of 2D images including the initial image, the final image, and the images extending therebetween, wherein the primary image data consists of the subset of 2D images including the regions of interest (ROIs) (as second area), 
	Tsuji teaches the second area excluding predetermined components and/or predetermined sub-components of the engine within the two-dimensional data (Para [0026] a position input means that inputs a two-dimensional position to be excluded from the detection area as detection exclusion position information).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Geoffroy (directed to use of two-dimensional data) and Tsuji (directed to excluding the predetermined component with two dimensional data) into the combination of  Care, Nirmalan, Finn, Motohashi and DeAscanis (directed to engine inspection) for the purpose of obtaining better process of engine inspection by specifying a step of excluding the predetermined component in two-dimensional data as explained by Tsuji.
Regarding claim 8, the combination of Care, Nirmalan, Finn, Motohashi and DeAscanis Tsuji and Geoffroy teach A method as claimed in claim 7, Geoffroy teaches wherein identifying the feature of the component using the three-dimensional data comprises: identifying the32/33 feature of the component using a subset of the three-dimensional data corresponding to the second volume. (Para [0062] The computer implemented method of any one of claims 6 to 13, wherein identifying anatomical components in the 3D volume comprises: [0063] Computing at least one subvolume feature for each one of the 3D subvolumes).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Geoffroy (directed to use of two-dimensional data) into the combination of Care, Nirmalan, Finn, Motohashi and DeAscanis (directed to engine inspection) for the purpose of obtaining better process of engine inspection by identifying the feature of the component using subset of the three-dimensional data as explained by Geoffroy.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Care (US20140236450A1), Finn (US20190338666A1) and Nirmalan (US 20170234772A1) in view of Comperat (US20040060347A1).
Regarding claim 14, Comperat teaches A non-transitory computer readable storage medium comprising computer readable instructions that, when executed by a computer, causes the computer to perform the method as claimed in claim 1 (Para [0114] It is also possible to envisage data relating to rotor speed and vibration being stored on a removable storage medium to enable the data to be processed by a computer on the ground after the aircraft has landed).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Comperat (directed to use of storage medium) into the combination of Care, Nirmalan and Finn (directed to engine inspection) for the purpose of obtaining better process of engine inspection by using a computer, storage medium and a controller to inspect the engine of an aircraft as explained by Comperat.

Regarding claim 15, Comperat teaches An apparatus comprising: a controller configured to perform the method as claimed in claim 1 (Para [0053] The invention also provides a computer program designed to implement the above-defined method when executed by a computer (as a controller)).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Comperat (directed to use of computer, storage medium and controller) into the combination of Care, Nirmalan and Finn (directed to engine inspection) for the purpose of obtaining better process of engine inspection by using a computer, storage medium and a controller to inspect the engine of an aircraft as explained by Comperat.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272 2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





       /S.T./       Examiner, Art Unit 2863               


/NATALIE HULS/Primary Examiner, Art Unit 2863